                  Case 4:21-cv-01168 Document 6 Filed on 04/15/21 in TXSD Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Texas


             CYNTHIA STEWART JENKINS,                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 4:21-cv-01168
                                                                     )
     PHH MORTGAGE CORPORATION dba PHH                                )
     MORTGAGE SERVICES and NEWREZ LLC,                               )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PHH MORTGAGE CORPORATION dba PHH MORTGAGE SERVICES
                                           c/o its Registered Agent
                                           Corporation Service Company dba CSC-Lawyers Incorporating Service Co.
                                           211 E. 7th Street, Suite 620
                                           Austin, Texas 78701-3218



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: James J. Manchee
                                           Manchee & Manchee, P.C.
                                           2745 N. Dallas Parkway, #420
                                           Plano, TX 75093



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                   Nathan Ochsner, Clerk of Court
                                                                               CLERK OF COURT

Date: April 12, 2021
Date:
                                                                                    s/ D.Signature
                                                                                          Sillas of Clerk or Deputy Clerk
                                                                                    Signature of Clerk or Deputy Clerk
                   Case 4:21-cv-01168 Document 6 Filed on 04/15/21 in TXSD Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:21-cv-01168

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
       Case 4:21-cv-01168 Document 6 Filed on 04/15/21 in TXSD Page 3 of 3



                                             AFFIDAVIT OF SERVICE

State of Texas                                                                                    Southern Texas US District Court

Case Number: 4:21-CV-01168

Plaintiff:
CYNTHIA STEWART JENKINS
vs.
Defendant:
PHH MORTGAGE CORPORATION D/B/A PHH MORTGAGE SERVICES
AND NEWREZ, LLC

Received by STINNETT PROCESS, LLC on the 12th day of April, 2021 at 11 :53 am to be served on PHH
Mortgage Corporation d/b/a PHH Mortgage Services c/o RA: Corporation Service Company d/b/a
CSC-Lawyers Incorporating Service Company, 211East7th Street, Suite 620, Austin, TX 78701.

I, Barbara C. Stinnett, being duly sworn, depose and say that on the 14th day of April, 2021 at 11 :20 am, I:

Delivered a true copy of the Summons in a Civil Action, Complaint, Exhibit A, B, C, D, E, F, G, H I, J,
Civil Cover Sheet and Plaintiff's Certificate of Interested Persons with the date of service endorsed
thereon by me, to PHH Mortgage Corporation d/b/a PHH Mortgage Services c/o RA: Corporation
Service Company d/b/a CSC-Lawyers Incorporating Service Company, by delivering to its designated
agent, Samantha Guerra, at the address of 211 East 7th Street, Suite 620, Austin, TX 78701, Travis
County, and informed said person of the contents therein, in compliance with state statutes.


I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served.




State of 7~"-UA       ,County of"V-cw1'S                                 ~~Nff
                                                                            Barbara C. Stinnett
                                                                            PSC-1181; Exp: 07/31/2022

                                                                            STINNETT PROCESS, LLC
                                                                            15511 HWY71 WEST
                                                                            STE. 110-143
                                                                            BEE CAVE, TX 78738
                                                                            (512) 797-3399
                  MICHAEL R STINNETT
                 Notary ID #126498663                                       Our Job Serial Number: SNN-2021000617
                 My Commission Expires
                   December 3. 2022
                                                                            Ref: 4:21-cv-01168 PHH Mortgage Corp.


                               Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1 u
